Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-2, 7-8, 12, 16-17, 22-23, 27, 37, 41-42, 48, 50-51, 55-56, 62 and 64 are presented for examination.
Claims 3-6, 9-11, 13-15, 18-21, 28-36, 38-40, 43-47, 49, 52-54, 63, and 65-72 are canceled without prejudice.
Response to Arguments
Applicant's arguments filed August 18, 2021 have been fully considered but they are not persuasive because of the following reasons:
Applicant argues that sections 6.4.1.3.2.5 and 6.4.1.3.2.6 of 3GPP respectively describe “During a Xn based inter NG RAN handover” and “During an Inter NG RAN handover without Xn interface,” which are not related to UDSF at all let alone do they teach the recited “response” from a UDSF in claim 1 which comprises “a locking status of the first data and/or redirect information that identifies a network node for which the first data has been locked”. Section 9.4.2.1.1 of 3GPP also does not involve a UDSF let alone teach the recited “response” from a UDSF that comprises “a locking status of the first data and/or redirect information that identifies a network node for which the first data has been locked.”
In response to Applicant’s argument, the examiner submits that 3GPP teaches the SMF sends a SM Request, the SMF send an SM response (Cause), the .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-8, 12, 16-17, 22-23, 27, 37, 41-42, 48, 50-51, 55-56, 62 and 64 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by 3rd Generation Partnership Project; Technical Specification Group Core Network and Terminal; 5G System – Phase 1; CT WG4 Aspects (Release 15) (hereinafter 3GPP) patent no. pat-no.1. 

As to claim 1, 3GPP teaches the invention as claimed, including a method for Unstructured Data Storage Function, UDSF, services in a telecommunications network, the method comprising: at a UDSF node for providing UDSF services and having circuitry (Section 1, 6.9.1): 

sending, to the first network node, a response to the first request, the response comprising a locking status of the first data and/or redirect information that identifies a network node for which the first data has been locked (Section 6.4.1.3.2.5-6.4.1.3.2.6, 9.4.2.1.1). 

As to claim 2, 3GPP teaches the invention as claimed, including the method of claim 1 further comprising performing the data operation on the first data according to the first request (section 6.2.1.3, 6.4.1.3.2.2). 

As to claim 7, 3GPP teaches the invention as claimed, including the method of claim 1 wherein the response to the first request comprises at least some of the first data (section 6.4.1.3.2.2-6.4.1.3.2.4). 

As to claim 8, 3GPP teaches the invention as claimed, including the method of any of claim 1 wherein the response to the first request comprises a locking status that indicates that the first data is locked or not locked (section 6.9.1, table 7.2.2-1). 

As to claim 12, 3GPP teaches the invention as claimed, including the method of any of claim 1 wherein the response to the first request comprises redirect 

As to claim 16, 3GPP teaches the invention as claimed, including a network node for providing an Unstructured Data Storage Function, UDSF, in a telecommunications network, the network node comprising: one or more processors; and memory storing instructions executable by the one or more processors, whereby the network node is operable to: 
receive, from a first network node, a first request to perform a data operation involving first data associated with an identified User Equipment, UE, and an identified Network Function, NF (section 5.1.1, 6.4.1.3.2.2, 6.4.1.3.2.5, 6.6.2.1.1, 9.4.1.6); and 
send, to the first network node, a response to the first request, the response comprising a locking status of the first data and/or redirect information that identifies a network node for which the first data has been locked (Section 6.4.1.3.2.5-6.4.1.3.2.6, 9.4.2.1.1). 

As to claim 17, 3GPP teaches the invention as claimed, including the network node of claim 16 wherein, via execution of the instructions by the one or more processors, the network node is further operable to perform the data operation on the first data according to the first request (section 6.2.1.3, 6.4.1.3.2.2). 

3GPP teaches the invention as claimed, including the network node of claim 16 wherein the response to the first request comprises at least some of the first data (section 6.2.1.3, 6.4.1.3.2.2). 

As to claim 23, 3GPP teaches the invention as claimed, including the network node of any of claim 16 wherein the response to the first request comprises a locking status that indicates that the first data is locked or not locked (section 6.9.1, table 7.2.2-1).

As to claim 27, 3GPP teaches the invention as claimed, including the network node of any of claim 17 wherein the response to the first request comprises redirect information that identifies a network node for which the data has been locked (table 7.2.2-1, section 6.2.2.2.1). 

As to claim 37, 3GPP teaches the invention as claimed, including a method for Unstructured Data Storage Function, UDSF, services in a telecommunications network, the method comprising: at a Network Function, NF, node having circuitry: 
sending, to a UDSF service node for providing UDSF services, a first request to perform a data operation involving first data associated with an identified User Equipment, UE, and an identified NF (section 5.1.1, 6.4.1.3.2.2, 6.4.1.3.2.5, 6.6.2.1.1, 9.4.1.6); and 
receiving, from the UDSF service node, a response to the first request, the response comprising a locking status of the first data and/or redirect information that 

Claims 41-42, 48, 50-51, 55-56, 62 and 64 have similar limitations as claims 1-2, 7-8, and 12; therefore, they are rejected under the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/THU HA T NGUYEN/Primary Examiner, Art Unit 2444